


 
Exhibit 10.19




 
February 11, 2005
 





Mr. Preston R. Tisch
667 Madison Avenue
New York, New York 10021


Dear Mr. Tisch:


Reference is made to your Employment Agreement with Loews Corporation (the
"Company"), dated March 1, 1988, as amended by agreements dated March 1, 1990,
October 22, 1992, October 18, 1994, February 20, 1996, November 3, 1998, and as
of January 1, 2001, January 1, 2003 and as of January 1, 2004 (the "Employment
Agreement").


This will confirm our agreement that the Employment Agreement is amended as
follows:


1. The period of your employment under and pursuant to the Employment Agreement
is hereby extended for an additional period through and including March 31, 2007
upon all the terms, conditions and provisions of the Employment Agreement, as
hereby amended.


2. You shall be paid a basic salary (the "Basic Salary") for your services under
and pursuant to the Employment Agreement at the rate of $950,000 per annum
through March 31, 2007. Basic Salary shall be payable in accordance with the
Company's customary payroll practices for executives as in effect from time to
time, and shall be subject to such increases as the Board of Directors of the
Company, in its sole discretion, may from time to time determine. Such Basic
Salary shall be exclusive of fees received by you as a director and as a member
of Committees of the Boards of Directors of other corporations, including
subsidiaries, affiliates and investees of the Company.


3. In addition to receipt of Basic Salary under the Employment Agreement, you
shall participate in and shall receive incentive compensation under the
Incentive Compensation Plan for Executive Officers of the Company (the
"Compensation Plan") as awarded by the Compensation Committee of the Board of
Directors of the Company.




--------------------------------------------------------------------------------



Mr. Preston R. Tisch
As of February 11, 2005
Page 2




4. Incentive based compensation awarded in relation to applicable years under
the Compensation Plan shall be included in the computation of pensionable
earnings in determining your Supplemental Benefits under the Employment
Agreement. In no event, however, shall such Supplemental Benefits duplicate
benefits under the Company's Benefit Equalization Plan as amended from time to
time.


Except as herein modified or amended, the Employment Agreement shall remain in
full force and effect.


If the foregoing is in accordance with your understanding, would you please sign
the enclosed duplicate copy of this Letter Agreement at the place indicated
below and return the same to us for our records.





   
Very truly yours,
             
LOEWS CORPORATION
                   
By:
/s/ Gary W. Garson
     
Gary W. Garson
     
Senior Vice President
 



ACCEPTED AND AGREED TO:
     
/s/ Preston R. Tisch
 
  Preston R. Tisch
 





--------------------------------------------------------------------------------



 

 
As of January 1, 2004
 





Mr. Preston R. Tisch
667 Madison Avenue
New York, New York 10021


Dear Mr. Tisch:


Reference is made to your Employment Agreement with Loews Corporation (the
"Company"), dated March 1, 1988, as amended by agreements dated March 1, 1990,
October 22, 1992, October 18, 1994, February 20, 1996, November 3, 1998, and as
of January 1, 2001 and as of January 1, 2003 (the "Employment Agreement").


This will confirm our agreement that the Employment Agreement is amended as
follows:


1. The period of your employment under and pursuant to the Employment Agreement
is hereby extended for an additional period through and including March 31, 2005
upon all the terms, conditions and provisions of the Employment Agreement, as
hereby amended.


2. You shall be paid a basic salary (the "Basic Salary") for your services under
and pursuant to the Employment Agreement at the rate of $950,000 per annum for
the extension period January 1, 2004 through March 31, 2005. Basic Salary shall
be payable in accordance with the Company's customary payroll practices for
executives as in effect from time to time, and shall be subject to such
increases as the Board of Directors of the Company, in its sole discretion, may
from time to time determine. Such Basic Salary shall be exclusive of fees
received by you as a director and as a member of Committees of the Boards of
Directors of other corporations, including subsidiaries, affiliates and
investees of the Company.


3. In addition to receipt of Basic Salary under the Employment Agreement, you
shall participate in and shall receive incentive compensation under the
Incentive Compensation Plan for Executive Officers of the Company (the
"Compensation Plan") as awarded by the Incentive Compensation Committee of the
Board of Directors of the Company.
 


--------------------------------------------------------------------------------



Mr. Preston R. Tisch
As of January 1, 2004
Page 2




4. Incentive based compensation awarded in relation to applicable years under
the Compensation Plan shall be included in the computation of pensionable
earnings in determining your Supplemental Benefits under the Employment
Agreement. In no event, however, shall such Supplemental Benefits duplicate
benefits under the Company's Benefit Equalization Plan as amended from time to
time.


Except as herein modified or amended, the Employment Agreement shall remain in
full force and effect.


If the foregoing is in accordance with your understanding, would you please sign
the enclosed duplicate copy of this Letter Agreement at the place indicated
below and return the same to us for our records.





   
Very truly yours,
             
LOEWS CORPORATION
                   
By:
/s/ Gary W. Garson
     
Gary W. Garson
     
Senior Vice President
 



ACCEPTED AND AGREED TO:
     
/s/ Preston R. Tisch
 
  Preston R. Tisch
 





--------------------------------------------------------------------------------


 

 
As of January 1, 2003
 





Mr. Preston R. Tisch
667 Madison Avenue
New York, New York 10021


Dear Mr. Tisch:


Reference is made to your Employment Agreement with Loews Corporation (the
"Company"), dated March 1, 1988, as amended by agreements March 1, 1990, October
22, 1992, October 18, 1994, February 20, 1996, November 3, 1998 and as of and
January 1, 2001 (the "Employment Agreement").


This will confirm our agreement that the Employment Agreement is amended as
follows:


1. The period of your employment under and pursuant to the Employment Agreement
is hereby extended for an additional period through and including December 31,
2003 upon all the terms, conditions and provisions of the Employment Agreement,
as hereby amended.


2. You shall be paid a basic salary (the "Basic Salary") for your services under
and pursuant to the Employment Agreement at the rate of $800,000 per annum for
the extension period January 1, 2003 through December 31, 2003. Basic Salary
shall be payable in accordance with the Company's customary payroll practices
for executives as in effect from time to time, and shall be subject to such
increases as the Board of Directors of the Company, in its sole discretion, may
from time to time determine. Such Basic Salary shall be exclusive of fees
received by you as a director and as a member of Committees of the Boards of
Directors of other corporations, including subsidiaries, affiliates and
investees of the Company.


3. In addition to receipt of Basic Salary under the Employment Agreement, you
shall participate in and shall receive incentive compensation under the
Incentive Compensation Plan for Executive Officers of the Company (the
"Compensation Plan") as awarded by the Incentive Compensation Committee of the
Board of Directors of the Company.


 

--------------------------------------------------------------------------------



Mr. Preston R. Tisch
As of January 1, 2003
Page 2




4. Incentive based compensation awarded in relation to applicable years under
the Compensation Plan shall be included in the computation of pensionable
earnings in determining your Supplemental Benefits under the Employment
Agreement. In no event, however, shall such Supplemental Benefits duplicate
benefits under the Company's Benefit Equalization Plan as amended from time to
time.


Except as herein modified or amended, the Employment Agreement shall remain in
full force and effect.


If the foregoing is in accordance with your understanding, would you please sign
the enclosed duplicate copy of this Letter Agreement at the place indicated
below and return the same to us for our records.





   
Very truly yours,
             
LOEWS CORPORATION
                   
By:
/s/ Gary W. Garson
     
Gary W. Garson
     
Senior Vice President
 



ACCEPTED AND AGREED TO:
     
/s/ Preston R. Tisch
 
  Preston R. Tisch
 





